Name: 86/600/EEC: Commission Decision of 28 November 1986 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  agricultural structures and production;  regions and regional policy
 Date Published: 1986-12-09

 Avis juridique important|31986D060086/600/EEC: Commission Decision of 28 November 1986 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) Official Journal L 347 , 09/12/1986 P. 0012*****COMMISSION DECISION of 28 November 1986 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) (86/600/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 thereof, Whereas the Greek Government notified, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Decision No 691/86 of 20 June 1986 of the prices and incomes board on the authorization of a financial aid programme for less-favoured and mountain areas in 1986; Whereas, under Article 25 (1) of Regulation (EEC) No 797/85, the Commission has to decide whether, having regard to the provisions notified, the existing provisions in Greece for the implementation of Title III of Regulation (EEC) No 797/85 continue to satisfy the conditions for financial contribution by the Community to commuon measures within the meaning of Article 1 of Regulation (EEC) No 797/85; Whereas the abovementioned Decision satisfies the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Commitee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in Greece for the implementation of Regulation (EEC) No 797/85 continue, having regard to Decision No 691/86 of 20 June 1986 of the prices and incomes board on the authorization of a financial aid programme for less-favoured and mountain areas in 1986, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 1 of the said Regulation. Article 2 This Decision is adressed to the Hellenic Republic. Done at Brussels, 28 November 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.